PER CURIAM,
We affirm the postconviction court’s denial of Huffs motion for postconviction relief pursuant to Florida Rule of Criminal *168Procedure 3.850. In Issue VI of his pro se brief on appeal, however, Huff appears to argue that, upon revocation of his probation in case no. 12-CF-004128, the trial court imposed an illegal sentence on count one because of a scoresheet error. Huff did not preserve this issue for review. Accordingly, our affirmance is without prejudice to Huffs right to file a legally sufficient motion for relief pursuant to Florida Rule of Criminal Procedure 3.800(a).
Affirmed.
CASANUEVA, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.